Citation Nr: 0215312	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  95-02 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for chronic low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to July 
1972.  He participated in combat in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which, among other things, granted 
service connection for chronic low back pain and assigned a 
noncompensable disability evaluation thereto.  The veteran 
appeals the assignment of the disability evaluation.

This matter was originally before the Board in December 1998, 
when it was determined that additional development was 
required.  As such, the issue on appeal was remanded to the 
RO.  The RO successfully completed the requested development, 
but continued the denial of benefits sought on appeal.  Thus, 
this issue is properly returned to the Board for further 
appellate consideration.  

The Board notes that it also reviewed the issue of 
entitlement to an increased disability evaluation for post-
traumatic stress disorder in December 1998.  During the 
course of the appeal, however, the veteran was awarded a 100 
percent rating for that disability, which was deemed to be a 
complete grant of benefits sought.  Accordingly, the only 
issue before the Board for consideration is the issue set 
forth on the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has chronic lumbar pain, lumbar spinal 
segmental instability at the L4-L5 level, and post-
laminectomy syndrome.  His current symptoms and functional 
limitations are due to a post-service accident and subsequent 
surgeries.

3.  Prior to the veteran's 1986 accident which required 
surgical intervention, he only had subjective complaints of 
pain with no limitation of motion in the lumbar spine.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for chronic 
low back pain have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically in a supplemental statement of the case 
dated in April 2002.  He was also informed of the specific 
evidence needed to substantiate his claim in a January 1998 
letter as well as in the statement of the case.  The Board 
finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim and the 
responsibilities of the parties in obtaining any needed 
evidence.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence, Social Security 
Administration records, and affording the veteran a physical 
examination at which a medical opinion regarding etiology was 
requested and rendered.  It appears that all known and 
available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran testified before an RO hearing officer in 
February 1995 and again in July 1997, and has actively 
participated in the development of his claim on appeal.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's chronic low back pain has been evaluated using 
the criteria of 38 C.F.R. Section 4.71a, Diagnostic Code 
5295.  Specifically, a 40 percent evaluation is assigned 
using this Diagnostic Code when there is evidence of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint spaces, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is assigned when there is evidence of lumbosacral strain with 
muscle spasm on extreme forward bending and loss of lateral 
spine motion.  A 10 percent evaluation is assigned using the 
criteria of Diagnostic Code 5295 when there is evidence of 
lumbosacral strain with characteristic pain on motion.  And, 
a noncompensable evaluation is assigned when there is 
evidence of lumbosacral strain with only slight subjective 
symptoms.

Lumbar spine disabilities may also be evaluated based on 
limitation of motion under Diagnostic Code 5292, 
intervertebral disc syndrome under Diagnostic Code 5293, and 
based on sacro-iliac injury and weakness under Diagnostic 
Code 5294.  38 C.F.R. Sections 4.40 and 4.45 require the 
Board to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by the veteran.  In accordance therewith, the veteran's 
reports of pain have been considered in conjunction with the 
Board's review of all limitation of motion diagnostic codes.

Background

The evidence of record reveals that the veteran served two 
tours during the Vietnam conflict in the Republic of Vietnam 
and was exposed to combat with the enemy.  He made complaints 
on a number of occasions regarding low back pain associated 
with exercise and was determined to have chronic low back 
pain of unknown etiology as there was no report of injury 
during service.  There was no finding of back impairment upon 
discharge from service in July 1972.

In April 1987, the veteran applied for VA pension benefits, 
asserting that he had injured his back on January 13, 1986, 
and was no longer able to work.  Social Security 
Administration records and private medical records reveal 
that the veteran was in a motor vehicle accident in January 
1986, and underwent two surgeries, including a lumbar 
laminectomy at the L4-L5 disc, in 1986 and 1987.  The private 
medical records made no mention of an injury sustained in 
service; however, there was a note of sprained muscles in 
approximately 1981 which healed without incident.

In August 1987, the veteran underwent VA examination.  This 
examination was performed approximately four months after his 
second lumbar surgery and it was noted that his healing was 
consistent with his recent surgery.  At that time, there was 
no localized tenderness in the lumbar spine and the veteran 
had a normal range of flexion, extension and lateral bending 
with only mild subjective complaints.  His straight leg raise 
was negative to 90 degrees bilaterally, and the extensor 
hallucis longus tendon power was noted to be normal 
bilaterally.  The examiner diagnosed status-post laminectomy 
and opined that there was no functional back impairment.

In a September 1987 rating decision, the denial of the 
veteran's request for nonservice-connected pension benefits 
was continued.  In August 1994, the veteran filed an 
application for compensation benefits.  He did not 
specifically request service connection for a low back 
disability.

There are no treatment records dated earlier than 1986.  VA 
treatment records dated subsequent to the veteran's 1986 and 
1987 lumbar spine surgeries show that his complaints of low 
back pain improved with the use of Motrin.  As noted above, 
private treatment records only speak to the 1986 industrial 
accident.  There is no opinion in the treatment records of 
functional limitation as a result of post-service accidents 
as opposed to service-incurred disability.

In February 1995, the veteran testified before an RO hearing 
officer that he did not participate in any treatment for back 
pain following his discharge from service until he was 
injured in approximately 1981, working on a construction job.  
He stated that he experienced low back pain that limited his 
ability to stand, sit, walk and lift.

The veteran again testified before an RO hearing officer in 
July 1997.  At this time, the veteran asserted that he 
believed his service-incurred disability predisposed him to 
hurt himself in post-service industrial accidents.  He 
specifically stated that had he not already had back pain, he 
did not believe that the accidents he experienced after 
service would have been so bad.  The veteran testified that 
he had fallen during service trying to escape an explosion 
and that the pain he experienced from that incident was far 
worse than the pain experienced in either of his post-service 
accidents.  He stated that he did not participate in 
treatment after his discharge from service because he did not 
have any money and did not know that he could be treated at a 
VA facility.  The veteran testified that the two back 
surgeries performed on him were results of the 1986 motor 
vehicle accident.

The veteran underwent VA orthopedic examination in April 
1999.  The examiner reviewed the veteran's complete claims 
folder, including his service medical records and private 
surgical records, and interviewed the veteran.  The veteran 
complained of constant back and left leg pain, noting that it 
was not aggravated by any particular activity and, thus, 
there were no flare-ups.  He related having weakness in the 
back and legs, stiffness, and easy fatigability.  Upon 
examination, the veteran exhibited 30 degrees of forward 
flexion, 70 degrees of extension, 30 degrees of right lateral 
bending and 20 degrees of left lateral bending with 
complaints of pain throughout testing.  There was no 
tenderness in the lumbar spine, nor any muscle spasm, and the 
veteran's straight leg raise was negative to 70 degrees 
without pain.  The examiner diagnosed lumbar pain, lumbar 
spine segmental instability at the L4-L5 level, and post-
laminectomy syndrome, and opined that the veteran developed 
L4-L5 subluxation either concomitant with or following the 
second back surgery with the complete laminectomy.  The 
examiner further opined that the objective findings were 
results of the veteran's spinal surgery which was the result 
of the 1986 motor vehicle accident.  Thus, the examiner 
concluded that the veteran's service-connected low back 
disability did not limit the veteran's functional abilities 
as his complaints were related to post-service events 
unrelated to the service-incurred disability.

Analysis

Given the evidence as outlined above, the Board finds that 
the only symptoms attributed to the veteran's service-
connected low back disability are his subjective complaints 
of pain.  Although the Board certainly appreciates the 
veteran's argument that had he not had low back pain to start 
with he might not have reacted in the way that he did to his 
post-service injuries, standing on their own, the veteran's 
statements are not sufficient to establish a medical 
relationship between the service-incurred disability and the 
current disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).  The facts remain that the veteran did not 
require any medical treatment for back problems after he was 
discharged from the service in 1972 until he was involved in 
an industrial accident in the 1980's; his original 
application for VA benefits did not relate his disability to 
service, but instead indicated that disability was a result 
of post-service events; the private medical records do not 
contain any mention of a chronic back problem from service 
nor any opinion that the results of the industrial accidents 
were amplified by a pre-existing condition.  Additionally, 
the medical opinion evidence of record concludes that the 
veteran's current disability is the result of his post-
service injury and surgeries and that the service-incurred 
disability does not limit functional abilities.  Thus, the 
preponderance of the evidence is against a finding of 
anything more than the assignment of a disability evaluation 
based on subjective symptoms only.  Accordingly, a 
noncompensable evaluation using the criteria of Diagnostic 
Code 5295 is appropriate for assignment.  A higher schedular 
evaluation cannot be assigned as there is no evidence of 
limitation, of motion or otherwise, due to the service-
incurred disability.

The Board notes at this juncture that the VA schedule of 
ratings will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  38 C.F.R. Section 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

Although the veteran asserts that he is totally unemployable, 
he has not identified any specific factors relating to his 
service-connected back disability which may be considered to 
be exceptional or unusual in light of VA's schedule of 
ratings, and the Board has been similarly unsuccessful.  The 
veteran has not required frequent periods of hospitalization 
for his service-connected back disability and treatment 
records are void of any finding of exceptional limitation due 
to the disability beyond that contemplated by the schedule of 
ratings.  While the record reflects that the veteran is 
unemployed, it also shows that he is predominantly limited by 
the symptoms of post-traumatic stress disorder for which he 
is service-connected and rated at 100 percent.

The Board does not doubt that limitation caused by back pain 
and fatigue would have an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluation assigned in this decision adequately 
reflects the clinically established impairment experienced by 
the veteran solely as a result of his service-connected 
chronic low back pain and his request for an initial 
compensable evaluation is denied.


ORDER

An initial compensable disability evaluation for chronic low 
back pain is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

